—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination finding petitioner guilty of violating inmate rule 113.12 (7 NYCRR 270.2 [B] [14] [iii]) is supported by substantial evidence (see, Matter of Symmonds v Goord, 244 AD2d 737; Matter of Larocco v Coughlin, 181 AD2d 957). We reject petitioner’s contentions concerning the testing that was done and the procedures that were followed. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Orleans County, Punch, J.) Present — Green, J. P., Wisner, Pigott, Jr., Balio and Fallon, JJ.